Johnson, Judge:
These appeals for reappraisement, listed in the schedule attached hereto, have been submitted on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Acting Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise involved in the appeals listed in the schedule hereto attached and made a part hereof consists of sapphire tips exported from Japan between April 1, 1960 and June 15, 1961.
IT IS FURTHER STIPULATED AND AGREED that sapphire tips are not on the list of articles published in T.D. 54521 and are subject to appraisement Tinder the Customs Simplification Act of 1956, Public Law 927, 84th Congress.
IT IS FURTHER STIPULATED AND AGREED that the prices, at the time of exportation to the United States of the involved merchandise, at which such or atm liar merchandise was freely sold or, in the absence of sales,, offered for sale *422in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States were the unit prices shown on the attached schedule.
IT IS FURTHER STIPULATED AND AGREED that these appeals may be submitted for decision on the basis of this stipulation.
On the agreed facts, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise covered by the appeals for reappraisement enumerated in the attached schedule and that such values are the unit prices shown on the attached schedule.
Judgment will be rendered accordingly.